Exhibit 10.26
April 14, 2009
Harald Braun
c/o Harris Stratex Networks
120 Rose Orchard Way
San Jose, CA 95134
Re: Board Membership
Dear Harald:
On behalf of BigBand Networks, Inc., a Delaware corporation (the “Company”), I
am extremely pleased to invite you to become a member of the Company’s Board of
Directors (the “Board”). It is our belief that your skills, expertise and
knowledge will prove helpful to the progress of the Company.
In connection with your service as director, the Company has agreed to grant you
a non-qualified stock option entitling you to purchase up to 50,000 shares of
the Company’s Common Stock (the “Initial Director Option”). The shares issuable
upon exercise of the Initial Director Option will, pending continuing service as
a director, vest and become exercisable as follows: 1/4th of the shares will
vest and become exercisable on the one year anniversary; and an additional
1/48th of the total shares for each subsequent month of your service as a
director, with the Initial Director Option vesting fully after four years of
service.
The Board presently anticipates that the Company will grant you a non-qualified
stock option entitling you to purchase up to an additional 18,750 shares of the
Company’s Common Stock, in subsequent years if you continue to serve as a
director on June 30th of that year (the “Annual Director Options”). The shares
issuable upon exercise of the Annual Director Options will, pending continuing
service as a director, vest as to 1/12th of the total shares for each subsequent
month of your service as a director, with each Annual Director Option vesting
fully on the first anniversary of the date of grant.
The Initial Director Option and the Annual Director Options will be subject to
the terms and conditions of Company’s 2007 Equity Incentive Plan (the “Plan”)
and the stock option agreements evidencing the Director Option and the Annual
Director Options (the “Agreements”). In accordance with the Company’s Director
Compensation Policy, all such options shall provide for 100% vesting
acceleration upon a Change of Control of the Company, as that term is defined in
the Agreements. The exercise price per share will be equal to the fair market
value of the Company’s Common Stock on the date of grant, as determined by the
Board in accordance with the Plan.
As a non-investor, non-employee director, the Company will pay you an annual
retainer of $20,000 for each full year of service as a director. In addition,
you will receive $2,000 for attendance at each live Board meeting, $1,000 for
attendance at each live committee meeting, $750 for participation in each
telephonic meeting lasting over one hour, and $500 for participation in each
telephonic meeting lasting one hour or less.

 

 



--------------------------------------------------------------------------------



 



Harald Braun
Page 2 of 2
In accepting this offer, you are representing to us that (i) you do not know of
any conflict that would restrict you from becoming a director of the Company and
(ii) you will not provide the Company with any documents, records or other
confidential information belonging to any other parties. Nothing in this offer
or the stock option agreement should be construed to interfere with or otherwise
restrict in any way the rights of the Company and the Company’s stockholders to
remove any individual from the Board at any time in accordance with the
provisions of applicable law.
We are looking forward to having you join us at the Company. We believe that
your enthusiasm and past experience will be an asset to the Company and that you
will have a positive impact on the organization. If you have any questions,
please call me at (650) 995-5056.

            Sincerely,

Amir Bassan-Eskenazi
Chairman of the Board & Chief Executive Officer    

AGREED AND ACCEPTED:
/s/ Harald Braun                              
Harald Braun
4/23/09                                              
Date

 

 